Citation Nr: 1030444	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  08-04 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to compensation for squamous cell carcinoma of the 
larynx under the provisions of 38 U.S.C.A. § 1151 (West 2002) 
based on treatment received at the Altoona VA Medical Center 
(VAMC).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel


INTRODUCTION

The Veteran served on active duty from June 1949 to August 1952.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied the benefit sought on appeal.  
Jurisdiction over the Veteran's claim currently resides with the 
Pittsburgh, Pennsylvania RO.

This matter was remanded by the Board in June 2009 for further 
evidentiary and procedural development, to include a VA 
examination.

In March 2010, the Board requested a Veterans Health 
Administration (VHA) medical advisory opinion in this matter.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDING OF FACT

The Veteran's squamous cell carcinoma of the larynx was not 
caused by VA hospital care or treatment.



CONCLUSION OF LAW

The criteria for entitlement to compensation for squamous cell 
carcinoma of the larynx based on treatment received at the 
Altoona VA Medical Center (VAMC) have not been met.  38 U.S.C.A. 
§ 1151 (West 2002); 38 C.F.R. §§ 3.358, 3.800 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist the Veteran in the 
development of a claim. VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

Under the VCAA, VA must inform the Veteran of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the Veteran is 
expected to provide; and (4) must request that the Veteran 
provide any evidence in his possession that pertains to the 
claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 
see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim. Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability. Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

VA provided VCAA required notice regarding his 38 U.S.C.A. § 1151 
claim, in correspondence sent to the Veteran in December 2006, 
May 2007, and October 2007.  The letters told him what evidence 
was needed to substantiate entitlement under 38 U.S.C.A. § 1151.  
The letters also notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
38 U.S.C.A. § 1151 claim, and identified his duties in obtaining 
information and evidence to substantiate his claim. The December 
2006 letter further provided notice of the type of evidence 
necessary to establish a disability rating or effective date for 
the claimed disability under consideration, pursuant to the 
holding in the Dingess decision.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a Veteran submit any evidence in his or her 
possession that might substantiate the claim. 73 Fed. Reg. 23,353 
(Apr. 30, 2008). In any event, the December 2006 letter complied 
with this requirement. 

Some of this notice was provided after the initial adjudication 
of the claim.  The timing deficiency was cured by readjudication 
of the claim in a supplemental statement of the case issued after 
the notice was sent.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007).

Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim. 38 
C.F.R. § 3.159(c)(4).

VA has obtained available records, including service records, and 
records from various federal agencies. Additionally, the Veteran 
was afforded a VA examination in response to his claim.  A VHA 
medical opinion was also obtained.

The Veteran's representative has argued that VA should search for 
and obtain any relevant VAMC medical quality assurance records 
that exist. (See appellant's brief of November 2009).  The 
disclosure of such records to the Veteran is prohibited by 
applicable laws and regulation.  38 U.S.C.A. § 5705(a) (West 
2002); 38 C.F.R. § 17.501(b) (2009).  The Court has held that it 
may be possible for the Board to review these records as an 
entity of VA.  Hood v. Shinseki, 23 Vet. App. 295. 300-302 
(2009).  The Board would; however, be required to disclose to the 
Veteran any relevant evidence that it considered.  Thurber v. 
Brown, 5 Vet App 119 (1993).  If the Board were to consider 
quality assurance records, it would be required under Thurber to 
share those records with the Veteran, but the statute and 
regulation would preclude such disclosure.  Hence, the 
prohibition on disclosure to the Veteran would effectively 
preclude the Board from considering those records.  Moreover, the 
instant case differs in important ways from Hood.  In Hood, the 
Board had previously remanded the claim to obtain quality 
assurance records and there was some question as to whether the 
relevant records were actually quality assurance records.  

Further, in Hood, the Court held that the RO's actions in 
obtaining a medical opinion instead of quality assurance records 
could have constituted substantial compliance with the remand 
instruction, provided the opinion was adequate.  Hood v. 
Shinseki, at 298-9.  In this case the Board has obtained medical 
opinions in lieu of quality assurance records.  

It is also likely that any quality assurance records have been 
destroyed.  VA procedures provide that such records are destroyed 
after three years.  VHA Records Control Schedule 10-1, February 
14, 2002, at XXX III-1, XXXII-2.  The Veteran's claim involves 
treatment that was provided in 2005.  In a similar situation 
where it appeared that quality assurance records would have been 
destroyed, the Court held that there was no duty to seek such 
records.  Norvell v. Peake, 22 Vet. App. 194 (2008).  For these 
reasons, the Board finds that there is no obligation to seek 
quality assurance records.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements. The appeal is thus ready to be considered on the 
merits.

The 38 U.S.C.A. § 1151 Claim

The Veteran contends that he incurred squamous cell carcinoma of 
the larynx as a result of VA medical treatment, and is therefore 
entitled to compensation under the provisions of 38 U.S.C.A § 
1151. 

In order for the Veteran to be eligible for compensation under 38 
U.S.C.A. § 1151 due to VA treatment, the evidence must establish 
that he sustained additional disability and that this additional 
disability is etiologically linked to VA treatment by the 
appropriate standard under 38 U.S.C.A. § 1151.  If there is no 
competent evidence of additional disability or no evidence of a 
nexus between the hospitalization, medical or surgical treatment, 
or examination and the additional disability or death of the 
Veteran; the claim for compensation under 38 U.S.C.A. § 1151 must 
be denied.  

As amended, 38 U.S.C.A. § 1151 provides that compensation under 
Chapters 11 and 13 of 38 U.S.C. shall be awarded for a qualifying 
additional disability or a qualifying death of a Veteran in the 
same manner as if such additional disability or death were 
service connected. For the purposes of this section, a disability 
or death is a qualifying additional disability or qualifying 
death if the disability or death was not the result of the 
Veteran's willful misconduct and -

(1) The disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
Veteran under any law administered by the Secretary [of 
VA], either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of this title, 
and the proximate cause of the disability or death was --

(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination; 
or

(B) An event not reasonably foreseeable; or (2) the 
disability or death was proximately caused by the 
provision of training and rehabilitation services by 
the Secretary (including by a service-provider used by 
the Secretary for such purpose under section 3115 of 
this title) as part of an approved rehabilitation 
program under chapter 31 of this title.  

The benefit of the doubt rule provides that the Veteran will 
prevail in a case where the positive evidence is in a relative 
balance with the negative evidence.  Therefore, the Veteran 
prevails in his claim when (1) the weight of the evidence 
supports the claim or (2) when the evidence is in equipoise.  It 
is only when the weight of the evidence is against the Veteran's 
claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he developed squamous cell carcinoma 
because VA improperly reduced the medication he was taking to 
control gastroesophageal reflux disease (GERD).  

Private treatment records confirm that the Veteran was found to 
have acid reflux (See June 2000 record of Dr. AND).  The Veteran 
also asserts that he was told that if he did not take medication 
he would be at risk for laryngeal cancer (See October 2007 notice 
of disagreement).


The Veteran was afforded a VA examination in August 2009.  The 
examiner indicated the Veteran's medical records were reviewed.  
The examiner noted that in 2000 the Veteran complained of a sore 
throat and was seen by a private practitioner who determined the 
Veteran had a hiatal hernia, which was the cause of the sore 
throat.  The Veteran was prescribed medication in the form of 
four Ranitidine tablets per day.  The Veteran received his 
medication through VA and the Veteran's sore throat subsided and 
he was decreased to two Ranitidine tablets per day in 2005.  The 
Veteran developed a sore throat in 2006 and was seen by a private 
otolaryngologist who biopsied the Veteran's left vocal cord and 
found the Veteran had squamous cell carcinoma.  The Veteran was 
treated with radiation therapy.  From 2006 until the present 
time, the Veteran had been free of cancer of the larynx.  
Following radiation therapy, the Veteran was started on Prevacid.  

The examiner opined that the Veteran developed a squamous cell 
carcinoma of the larynx that was diagnosed early and was treated 
with radiation therapy and the Veteran was free of disease at 
this time.  The examiner opined that he was treated appropriately 
and there had been to-date a good result of this treatment.  The 
examiner stated it should be noted that the biopsy and radiation 
therapy were done privately.  The examiner noted the Veteran was 
under some feeling that if he would have taken more antacids he 
might not have developed this cancer.  The examiner stated that 
this was "pretty much an unknown" and there was "no evidence 
to support this [contention]." 

In March 2010, a VHA medical advisory opinion was obtained.  Dr. 
Alva B. Weir, Division of Hematology/Oncology, opined after 
reviewing the Veteran's records and literature, that there was 
probably a valid relationship between gastroesophageal reflux 
disease (GERD) and laryngeal cancers in previous smokers.  Dr. 
Weir stated the Veteran's risk of laryngeal cancer was probably 
increased by his GERD.  Dr. Weir also stated it was not clear 
whether effective antacid therapy for GERD diminished the risk of 
laryngeal cancer but an association possibly existed.  

Dr. Weir further reported there was no evidence in the literature 
suggesting that a reduction in ranitidine from 600 mg to 300 mg a 
day would change the risk of laryngeal cancer.  Dr. Weir opined 
that according to the Veteran's records, the physician properly 
managed his reflux disease as evidenced by resolution of symptoms 
as late as April 2005.  When the Veteran's symptoms worsened, 
more effective therapy would have been larger doses of proton 
pump inhibitors.  

Dr. Weir additionally answered the question as to whether the VA 
provided the Veteran with proper medication, including proper 
dosages, for GERD, by stating that according the medical record 
of the Veteran's symptoms and medicine record, the answer was 
"yes" through April 2005.  Dr. Weir stated if the record was 
incorrect regarding dosage, there was no evidence that a 
reduction in ranitidine without a clear increase in symptoms was 
improper or harmful.  As to the question if proper medication was 
not provided, was the improper medication a factor in the 
development of laryngeal cancer, Dr. Weir stated the answer was 
"more likely than not, no."

None of the medical evidence of record supports the Veteran's 
contention that his cancer of larynx was due to the antacid 
medications prescribed to the Veteran.  The Veteran has reported 
that a physician told him that he would be at increased risk of 
laryngeal cancer if he did not take medication for esophageal 
reflux.

The VHA opinion deals with this assertion by noting that the 
reduction in his medication was proper because the Veteran was 
asymptomatic at the time of the reduction.  The Veteran was 
apparently told of the risk of not taking medication at a time 
when the reflux was symptomatic.  The Board bases this conclusion 
on the fact that the Veteran received private treatment at times 
when the disability was symptomatic and received no such reported 
treatment when the disability was asymptomatic.

The VHA opinion is the most probative evidence because it was 
based on consideration of an accurate history, including the 
Veteran's reports of what he was told by his private physician.  
The VHA opinion was based on the examiner's understanding of the 
medical literature and the Veteran's actual history.  .  

The weight of the evidence is against a finding that the Veteran 
developed squamous cell cancer of the larynx as the result of VA 
treatment; and hence, against the grant of compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 2002). 

Since the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply. Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to compensation for squamous cell carcinoma of the 
larynx under the provisions of 38 U.S.C.A. § 1151 based on 
treatment received at the Altoona VA Medical Center (VAMC), is 
denied.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


